NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



BRYAN L. CURRY, DOC #583176,                )
                                            )
             Appellant,                     )
                                            )
v.                                          )
                                            )      Case No. 2D17-4762
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for Manatee
County; Hunter W. Carroll, Judge.

Bryan L. Curry, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Helene S. Parnes,
Special Assistant Attorney General,
Tampa, for Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and SALARIO, JJ., Concur.